DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10.25/2018 and 4/6/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 - 7, 9 - 13 and 15 - 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Direct-Manipulation Visualization of Deep Networks”, ARXIV, ORG, CORNELL UNIVERSITY LIBRARY, 201 OLIN LIBRARY CORNELL UNIVERSITY ITHACA, NY 14853 (Smilkov et al).
	Regarding claim 1, Smilkov et al. discloses: “an apparatus for interactive machine learning model development (Pg. 1, column 2, lines 12-13: “the Playground is an in-browser visualization of a running neural network”), the apparatus comprising: a memory (Pg. 2, column 1, line 2: “Moving the mouse”- inherently discloses a computer/memory) storing a plurality of observations of data of a system (Figure 1: “OUTPUT GRAPH”), each of the plurality of observations of the data including values of a plurality of independent variables (FIG. 1: INPUT: x1, x2; Pg. 1, column 2, lines 26-27: “real-valued features, x1 and x2, which vary between -1 and 1”; Pg. 3, column 1, lines 4-7: “Input features: in addition to the two real-valued features x1 and x2, the Playground allows users to add some simple algebraic combinations, such as x1x2 and x21”), and a value of a dependent variable (Figure 1:  “OUTPUT”; Figure 2: “OUTPUT”; Pg. 1, column 2, lines 31-34: “Finally, on the right, a visualization of the output of the network is shown: a square with a heatmap showing the output value of the single unit that makes up the final layer of the network”); and processing circuitry configured to access the memory (Pg. 2, column 1, line 2: “Moving the mouse”- inherently discloses a computer/memory), and execute an application to generate a visual environment including a graphical user interface (GUI) (Figure 1:  “OUTPUT”; Figure 2: “OUTPUT”; Pg. 1, column 2, lines 36-41: “in this visualization, however. Inside the box that represents each unit is a heatmap that maps the unit's response to all values of (x1; x2) in a square centered at the origin. As seen in Figure 1, this provides a quick geometric view of how the network builds complex features from simpler ones”) for interactive development of a machine learning model (Pg. 1, col. 2, lines 34-35: “When the user presses the "play" button, the network begins to train”), according to an iterative process at least an iteration ([ABSTRACT]: “Tensor Flow Playground1, an interactive, open sourced2 visualization that allows users to experiment via direct manipulation rather than coding, enabling them to quickly build an intuition about neural nets”) of which includes the apparatus being caused to at least: access the memory including the plurality of observations of the data (Pg. 1, column 2, lines 12-13: “the Playground is an in-browser visualization of a running neural network”); perform an interactive exploratory data analysis of the values of a set of independent variables from the plurality of independent variables for a set of observations from the plurality of observations of the data, in which infographics are automatically produced in the GUI to visually summarize the values of the set of independent variables (Pg. 2, column 2, lines 7-11: “The real strength of this visualization is its interactivity, which is especially helpful for gaining an intuition for the practical aspects of training a deep network. The Playground lets users make the following choices of network structure and hyperparameters”), one or more of the set of independent variables or one or more of the set of observations being selected based on user input via the GUI (Pg. 2, column 2, lines 14-15: “Training data: a choice of four synthetic data sets, from well-separated clusters to interleaved "swiss roll spirals”); perform a feature construction and selection based on the interactive exploratory data analysis (Pg. 2, column 2, lines 7-11: “The real strength of this visualization is its interactivity, which is especially helpful for gaining an intuition for the practical aspects of training a deep network. The Playground lets users make the following choices of network structure and hyperparameters”), and in which select independent variables from the plurality of independent variables are selected as or transformed into a set of features (Pg. 3, column 1, lines 4-7: “Input features: in addition to the two real-valued features x1 and x2, the Playground allows users to add some simple algebraic combinations, such as x1x2 and x21”) for use in building a machine learning model to predict the dependent variable, one or more of the select independent variables being selected as or transformed into the set of features based the infographics automatically produced in the GUI (Figure 1: “The feature heatmaps for each unit show how the classification function (large heatmap at right) is built from input features, then near-linear combinations of these features, and finally more complex features. At upper right is a graph showing loss over time”); and build the machine learning model using a machine learning algorithm, the set of features, and a training set produced from the set of features (Pg. 1, col. 2, lines 34-35: “When the user presses the "play" button, the network begins to train”) and the plurality of observations of the data, including values of the select independent variables (FIG. 1: INPUT: x1, x2; Pg. 1, column 2, lines 26-27: “real-valued features, x1 and x2, which vary between -1 and 1”; Pg. 3, column 1, lines 4-7: “Input features: in addition to the two real-valued features x1 and x2, the Playground allows users to add some simple algebraic combinations, such as x1x2 and x21”), and the value of the dependent variable (Figure 1:  “OUTPUT”; Figure 2: “OUTPUT”; Pg. 1, column 2, lines 31-34: “Finally, on the right, a visualization of the output of the network is shown: a square with a heatmap showing the output value of the single unit that makes up the final layer of the network”), wherein the interactive development of the machine learning model further includes the apparatus being caused to output the machine learning model for deployment to predict and thereby produce predictions of the dependent variable for additional observations of the data that exclude the value of the dependent variable (Pg. 2, col. 1, lines 2-4: “Moving the mouse over any of these units projects a larger version of the heatmap, on the final unit, where it can be overlaid with input and test data”; Pg. 4, col. 1, lines 11-12: “people competed to find a way to classify the spiral data, posting screenshots of their successful configurations”), the predictions produced by the machine learning model being more accurate than produced by a corresponding machine learning model built without the interactive exploratory data analysis that includes user input via the GUI” (Pg. 3, column 1, lines 20-26: “The user interface is designed to make these choices as easy to modify as possible. The standard definition of direct manipulation is that changes should be "rapid, incremental and reversible" [7]. Allowing fast, smooth changes to variables helps build intuition for their effects. Reversibility encourages experimentation: indeed, we chose as our tagline for the visualization”).
	Regarding claim 7, Smilkov et al. discloses: “a method of interactive machine learning model development (Pg. 1, column 2, lines 12-13: “the Playground is an in-browser visualization of a running neural network”), the method comprising: executing an application, via processing circuitry (Pg. 2, column 1, line 2: “Moving the mouse”- inherently discloses a computer/memory), to generate a visual environment including a graphical user interface (GUI) (Figure 1:  “OUTPUT”; Figure 2: “OUTPUT”; Pg. 1, column 2, lines 36-41: “in this visualization, however. Inside the box that represents each unit is a heatmap that maps the unit's response to all values of (x1; x2) in a square centered at the origin. As seen in Figure 1, this provides a quick geometric view of how the network builds complex features from simpler ones”) for interactive development of a machine learning model (Pg. 1, col. 2, lines 34-35: “When the user presses the "play" button, the network begins to train”), according to an iterative process at least an iteration ([ABSTRACT]: “Tensor Flow Playground1, an interactive, open sourced2 visualization that allows users to experiment via direct manipulation rather than coding, enabling them to quickly build an intuition about neural nets”) of which includes at least:
	accessing a plurality of observations of data of a system, each of the plurality of observations of the data (Pg. 1, column 2, lines 12-13: “the Playground is an in-browser visualization of a running neural network”) including values of a plurality of independent variables (FIG. 1: INPUT: x1, x2; Pg. 1, column 2, lines 26-27: “real-valued features, x1 and x2, which vary between -1 and 1”; Pg. 3, column 1, lines 4-7: “Input features: in addition to the two real-valued features x1 and x2, the Playground allows users to add some simple algebraic combinations, such as x1x2 and x21”), and a value of a dependent variable (Figure 1:  “OUTPUT”; Figure 2: “OUTPUT”; Pg. 1, column 2, lines 31-34: “Finally, on the right, a visualization of the output of the network is shown: a square with a heatmap showing the output value of the single unit that makes up the final layer of the network”); performing an interactive exploratory data analysis of the values of a set of independent variables from the plurality of independent variables for a set of observations from the plurality of observations of the data, in which infographics are automatically produced in the GUI to visually summarize the values of the set of independent variables (Pg. 2, column 2, lines 7-11: “The real strength of this visualization is its interactivity, which is especially helpful for gaining an intuition for the practical aspects of training a deep network. The Playground lets users make the following choices of network structure and hyperparameters”), one or more of the set of independent variables or one or more of the set of observations being selected based on user input via the GUI (Pg. 2, column 2, lines 14-15: “Training data: a choice of four synthetic data sets, from well-separated clusters to interleaved "swiss roll spirals”); performing a feature construction and selection based on the interactive exploratory data analysis (Pg. 2, column 2, lines 7-11: “The real strength of this visualization is its interactivity, which is especially helpful for gaining an intuition for the practical aspects of training a deep network. The Playground lets users make the following choices of network structure and hyperparameters”), and in which select independent variables from the plurality of independent variables are selected as or transformed into a set of features (Pg. 3, column 1, lines 4-7: “Input features: in addition to the two real-valued features x1 and x2, the Playground allows users to add some simple algebraic combinations, such as x1x2 and x21”) for use in building a machine learning model to predict the dependent variable, one or more of the select independent variables being selected as or transformed into the set of features based on the infographics automatically produced in the GUI (Figure 1: “The feature heatmaps for each unit show how the classification function (large heatmap at right) is built from input features, then near-linear combinations of these features, and finally more complex features. At upper right is a graph showing loss over time”); and building the machine learning model using a machine learning algorithm, the set of features, and a training set produced from the set of features (Pg. 1, col. 2, lines 34-35: “When the user presses the "play" button, the network begins to train”) and the plurality of observations of the data, including values of the select independent variables (FIG. 1: INPUT: x1, x2; Pg. 1, column 2, lines 26-27: “real-valued features, x1 and x2, which vary between -1 and 1”; Pg. 3, column 1, lines 4-7: “Input features: in addition to the two real-valued features x1 and x2, the Playground allows users to add some simple algebraic combinations, such as x1x2 and x21”), and the value of the dependent variable (Figure 1:  “OUTPUT”; Figure 2: “OUTPUT”; Pg. 1, column 2, lines 31-34: “Finally, on the right, a visualization of the output of the network is shown: a square with a heatmap showing the output value of the single unit that makes up the final layer of the network”); and outputting the machine learning model for deployment to predict and thereby produce predictions of the dependent variable for additional observations of the data that exclude the value of the dependent variable (Pg. 2, col. 1, lines 2-4: “Moving the mouse over any of these units projects a larger version of the heatmap, on the final unit, where it can be overlaid with input and test data”; Pg. 4, col. 1, lines 11-12: “people competed to find a way to classify the spiral data, posting screenshots of their successful configurations”), the predictions produced by the machine learning model being more accurate than produced by a corresponding machine learning model built without the interactive exploratory data analysis that includes user input via the GUI” (Pg. 3, column 1, lines 20-26: “The user interface is designed to make these choices as easy to modify as possible. The standard definition of direct manipulation is that changes should be "rapid, incremental and reversible" [7]. Allowing fast, smooth changes to variables helps build intuition for their effects. Reversibility encourages experimentation: indeed, we chose as our tagline for the visualization”).
	Regarding claim 13, Smilkov et al. discloses: “a non-transitory computer-readable storage medium for interactive machine learning model development ([ABSTRACT]: “Tensor Flow Playground1, an interactive, open sourced2 visualization that allows users to experiment via direct manipulation”; Pg. 1, col. 2, lines 34-35: “When the user presses the "play" button, the network begins to train”), the computer-readable storage medium having computer-readable program code stored therein that in response to execution by processing circuitry, (Pg. 2, column 1, line 2: “Moving the mouse”- inherently discloses a computer/memory), causes an apparatus to at least: generate a visual environment including a graphical user interface (GUI) (Figure 1:  “OUTPUT”; Figure 2: “OUTPUT”; Pg. 1, column 2, lines 36-41: “in this visualization, however. Inside the box that represents each unit is a heatmap that maps the unit's response to all values of (x1; x2) in a square centered at the origin. As seen in Figure 1, this provides a quick geometric view of how the network builds complex features from simpler ones”) for interactive development of a machine learning model (Pg. 1, col. 2, lines 34-35: “When the user presses the "play" button, the network begins to train”), according to an iterative process at least an iteration ([ABSTRACT]: “Tensor Flow Playground1, an interactive, open sourced2 visualization that allows users to experiment via direct manipulation rather than coding, enabling them to quickly build an intuition about neural nets”) of which includes the apparatus being caused to at least: access a plurality of observations of data of a system (Pg. 1, column 2, lines 12-13: “the Playground is an in-browser visualization of a running neural network”), each of the plurality of observations of the data including values of a plurality of independent variables (FIG. 1: INPUT: x1, x2; Pg. 1, column 2, lines 26-27: “real-valued features, x1 and x2, which vary between -1 and 1”; Pg. 3, column 1, lines 4-7: “Input features: in addition to the two real-valued features x1 and x2, the Playground allows users to add some simple algebraic combinations, such as x1x2 and x21”), and a value of a dependent variable (Figure 1:  “OUTPUT”; Figure 2: “OUTPUT”; Pg. 1, column 2, lines 31-34: “Finally, on the right, a visualization of the output of the network is shown: a square with a heatmap showing the output value of the single unit that makes up the final layer of the network”); perform an exploratory data analysis in which infographics are automatically produced in the GUI to visually summarize the values of a set of independent variables (Pg. 2, column 2, lines 7-11: “The real strength of this visualization is its interactivity, which is especially helpful for gaining an intuition for the practical aspects of training a deep network. The Playground lets users make the following choices of network structure and hyperparameters”); perform a feature construction and selection based on the exploratory data analysis (Pg. 2, column 2, lines 7-11: “The real strength of this visualization is its interactivity, which is especially helpful for gaining an intuition for the practical aspects of training a deep network. The Playground lets users make the following choices of network structure and hyperparameters”), and in which select independent variables are selected as or transformed into a set of features (Pg. 3, column 1, lines 4-7: “Input features: in addition to the two real-valued features x1 and x2, the Playground allows users to add some simple algebraic combinations, such as x1x2 and x21”); and build the machine learning model using a machine learning algorithm, the set of features, and a training set produced from the set of features (Pg. 1, col. 2, lines 34-35: “When the user presses the "play" button, the network begins to train”) and the plurality of observations of the data, including values of the select independent variables (FIG. 1: INPUT: x1, x2; Pg. 1, column 2, lines 26-27: “real-valued features, x1 and x2, which vary between -1 and 1”; Pg. 3, column 1, lines 4-7: “Input features: in addition to the two real-valued features x1 and x2, the Playground allows users to add some simple algebraic combinations, such as x1x2 and x21”), and the value of the dependent variable (Figure 1:  “OUTPUT”; Figure 2: “OUTPUT”; Pg. 1, column 2, lines 31-34: “Finally, on the right, a visualization of the output of the network is shown: a square with a heatmap showing the output value of the single unit that makes up the final layer of the network”), wherein at least the exploratory data analysis is interactive and based on user input via the GUI (Figure 1: “The feature heatmaps for each unit show how the classification function (large heatmap at right) is built from input features, then near-linear combinations of these features, and finally more complex features. At upper right is a graph showing loss over time”), and wherein the interactive development of the machine learning model further includes the apparatus being caused to output the machine learning model for deployment to predict the dependent variable for additional observations of the data that exclude the value of the dependent variable (Pg. 2, col. 1, lines 2-4: “Moving the mouse over any of these units projects a larger version of the heatmap, on the final unit, where it can be overlaid with input and test data”; Pg. 4, col. 1, lines 11-12: “people competed to find a way to classify the spiral data, posting screenshots of their successful configurations”), predictions produced by the machine learning model being more accurate than produced by a corresponding machine learning model built without the user input via the GUI” (Pg. 3, column 1, lines 20-26: “The user interface is designed to make these choices as easy to modify as possible. The standard definition of direct manipulation is that changes should be "rapid, incremental and reversible" [7]. Allowing fast, smooth changes to variables helps build intuition for their effects. Reversibility encourages experimentation: indeed, we chose as our tagline for the visualization”).
	Regarding claims 3, 9 and 15, Smilkov et al. discloses: “at least one subsequent iteration of the iterative process (Pg. 3, column 1, lines 20-26: “The user interface is designed to make these choices as easy to modify as possible. The standard definition of direct manipulation is that changes should be "rapid, incremental and reversible" [7]. Allowing fast, smooth changes to variables helps build intuition for their effects. Reversibility encourages experimentation: indeed, we chose as our tagline for the visualization”) includes the apparatus being caused to at least: perform the interactive exploratory data analysis in which the set of independent variables or the set of observations ([ABSTRACT]: “Tensor Flow Playground1, an interactive, open sourced2 visualization that allows users to experiment via direct manipulation”; Pg. 2, column 2, lines 7-11: “The real strength of this visualization is its interactivity, which is especially helpful for gaining an intuition for the practical aspects of training a deep network. The Playground lets users make the following choices of network structure and hyperparameters”) is modified based on user input via the GUI (Pg. 2, column 2, lines 7-11: “The real strength of this visualization is its interactivity, which is especially helpful for gaining an intuition for the practical aspects of training a deep network. The Playground lets users make the following choices of network structure and hyperparameters”), and in which modified infographics are automatically produced in the GUI (Figure 1:  “OUTPUT”; Figure 2: “OUTPUT”; Pg. 1, column 2, lines 31-34: “Finally, on the right, a visualization of the output of the network is shown: a square with a heatmap showing the output value of the single unit that makes up the final layer of the network”); modify one or more of the set of features to produce a modified set of features for the subsequent iteration, based on the modified infographics automatically produced in the GUI (Figure 1: “The feature heatmaps for each unit show how the classification function (large heatmap at right) is built from input features, then near-linear combinations of these features, and finally more complex features. At upper right is a graph showing loss over time”); and build a version of the machine learning model using the machine learning algorithm (Pg. 1, col. 2, lines 34-35: “When the user presses the "play" button, the network begins to train”), the modified set of features, and a modified training set (Pg. 2, column 2, lines 14-15: “Training data: a choice of four synthetic data sets”) produced from the modified set of features and the plurality of observations of the data” (FIG. 1: INPUT: x1, x2; Pg. 1, column 2, lines 26-27: “real-valued features, x1 and x2, which vary between -1 and 1”; Pg. 3, column 1, lines 4-7: “Input features: in addition to the two real-valued features x1 and x2, the Playground allows users to add some simple algebraic combinations, such as x1x2 and x21”).
	With respect to claims 4, 10 and 16, Smilkov et al. discloses: “the apparatus being caused to perform the feature construction and selection includes being caused to apply the one or more of the select independent variables to a transformation to produce a feature of the set of features” (Pg. 3, column 1, lines 4-7: “Input features: in addition to the two real-valued features x1 and x2, the Playground allows users to add some simple algebraic combinations, such as x1x2 and x12”; Figure 2: “sin(x1)”).
	Regarding claims 5, 11 and 17, Smilkov et al. discloses: “build the machine learning model includes being caused to perform an interactive model building (Pg. 1, col. 2, lines 34-35: “When the user presses the "play" button, the network begins to train”) in which the machine learning algorithm is selected from a plurality of machine learning algorithms based on user input via the GUI ([ABSTRACT]: “Tensor Flow Playground1, an interactive, open sourced2 visualization that allows users to experiment via direct manipulation”; Pg. 2, column 2, lines 7-11: “The real strength of this visualization is its interactivity, which is especially helpful for gaining an intuition for the practical aspects of training a deep network. The Playground lets users make the following choices of network structure and hyperparameters”), and wherein at least one subsequent iteration of the iterative process (Pg. 3, column 1, lines 20-26: “The user interface is designed to make these choices as easy to modify as possible. The standard definition of direct manipulation is that changes should be "rapid, incremental and reversible" [7]. Allowing fast, smooth changes to variables helps build intuition for their effects. Reversibility encourages experimentation: indeed, we chose as our tagline for the visualization”) includes the apparatus being caused to at least: perform the interactive model building to build a version of the machine learning model using a different one of the plurality of machine learning algorithms, the set of features, and the training set, the different one of the plurality of machine learning algorithms being selected based on user input via the GUI” (Pg. 2, column 2, lines 7-11: “The real strength of this visualization is its interactivity, which is especially helpful for gaining an intuition for the practical aspects of training a deep network. The Playground lets users make the following choices of network structure and hyperparameters”).

	With respect to claims 6, 12 and 18, Smilkov et al. discloses: “evaluate the machine learning model, including using the machine learning model to predict and thereby produce evaluative predictions of the dependent variable (Pg. 2, col. 1, lines 2-4: “Moving the mouse over any of these units projects a larger version of the heatmap, on the final unit, where it can be overlaid with input and test data”; Pg. 4, col. 1, lines 11-12: “people competed to find a way to classify the spiral data, posting screenshots of their successful configurations”), and produce at least one evaluative infographic that summarizes the evaluative predictions in a layout that reflects performance of the machine learning model” (Pg. 2, column 2, lines 7-11: “The real strength of this visualization is its interactivity, which is especially helpful for gaining an intuition for the practical aspects of training a deep network. The Playground lets users make the following choices of network structure and hyperparameters”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smilkov et al. in view of US Patent Application Publication No. 20170233105 (Vali et al).
	Claims 2, 8 and 14 are dependent upon claims 1, 7 and 13, respectively.  As discussed above, claims 1, 7 and 13 are disclosed by Smilkov et al.  Thus, those limitations of claims 2, 8 and 14 that are recited in claims 1, 7 and 13 are also disclosed by Smilkov et al.
	However, the remaining limitations of claims 2, 8 and 14 are not clearly disclosed by Smilkov et al. To that end with respect to claims 2, 8 and 14, Vali et al. discloses: “the system is an aircraft ([0049]: “systems 150 can correspond to computing devices and related storage databases for gathering and collecting data specific to the operational assets of a particular client, such as an airline or the like”), and the plurality of observations of the data is flight data for plurality of flights of the aircraft, for each flight of which the values of the plurality of independent variables are measurements of a plurality of properties recorded by an airborne flight recorder from a plurality of sensors or avionic systems during the flight ([0035]: “Faults and Warnings Data 104 can be collected from aircraft via Quick Access Recorders (QARs), which can provide airborne recordation of raw flight data parameters received from a number of aircraft sensors and avionic systems”), and the value of the dependent variable is an indication of a condition of the aircraft during the flight” ([0035]: “Post-Flight Reports (PFR) Data 106 can include an electronic form of data that is collected automatically from aircraft systems and/or from information provided by pilot data entry that is pertinent for tracking customized information about particular aircraft flights”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Smilkov et al. with the invention of Vali et al. in order to provide visualization of aggregated aircraft data (e.g., see Vali et al. @ [0001]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Myron Wyche/                          5/4/2022
Primary Examiner                     AU2644